Citation Nr: 1811369	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The procedural history of this claim has been thoroughly set forth in the July 2012 Board remand and the October 2015 Board decision. In September 2017, the Court of Appeals for Veterans Claims (CAVC or Court) vacated and reversed the Board's October 2015 decision. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran is entitled to specially adapted housing benefits.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing benefits are met. 38 U.S.C. § 1115, 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.809, 3.809a (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is established and if s/he is entitled to compensation for a permanent and total service-connected disability that meets certain criteria. 38 U.S.C. § 2101 (b); 38 C.F.R. §§ 3.809, 3.809a.

Given the Court's September 2017 ruling, the Veteran's claim is granted. 


ORDER

Entitlement to specially adapted housing benefits is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


